The opinion of the court was delivered,
by
Lowrie, C. J.
We take the facts as found by the jury, that this note was not given for the compromise of a criminal prosecution, and then the only question remaining is, is John Miller *353one of the makers of it? That is the material obligation of the declaration. Most plainly he is not. His wife signed it in her own name at his request, he promising to see it paid, though expressly refusing to sign it. He is therefore not a maker of it, and the writing must be contradicted in order to make him so. If she had expressly signed for him, the question would have been different; but she proposes to sign only for herself. There is no promise in writing by him, and therefore no promissory note by him, and no valid promise to pay the debt of another, whether his wife’s or her son’s.
Judgment reversed, and a new trial awarded.